DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 07, 2022 has been entered.
2 	Claims 1-13, 18, 21, 22, 26, 27 and 28 have been cancelled. Claim 14 has been amended. 
3.	Claims 14-17, 19, 20, and 23-25 are currently being examined.
Rejections Maintained/Modified
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
4.	Claims 14-17, 19, 20, and 23-25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bander et al. (US 2010/0291113 A1) as evidenced by Karan et al. (Carcinogenesis, 2002, 23:967-975) and National Cancer Institute (NCI) (Treatment Choices for Men with Early-Stage Prostate Cancer, 2011, pages 1-44) in view of Wright et al. (Urology, 1996, 48:326-334).
Bander et al. teaches a method for treating prostate cancer comprised of (a) administering an LHRH agonist and anti-androgen (same as hormonal therapy),  including surgical castration, to reduce the levels of androgens in a patient, and (b) administering an antibody that is capable of binding to the extracellular domain of PSMA two weeks after the administration of the anti-androgen therapy, wherein the antibody is J591 conjugated to Lutetium-177 (same as a cytotoxic) and wherein the hormonal therapy increases the expression of PSMA (entire document, specifically paragraphs 0015, 0050-0053, 0068, 0078, 0079, 0113 and 0116; and claim 66 in particular), thus meeting the limitations of claims 14-17, 20 and 25.  
Regarding claims 19 and 23, Bander et al. teaches that said method is used to treat early stage prostate cancer (paragraph 0053).  As evidenced by Karan et al., early stage prostate cancer cells are androgen responsive (page 970, left column, 2nd paragraph).    As evidenced by the National Cancer Institute, an early stage prostate cancer is characterized by a Gleason score of 6 or 7, which corresponds to early stage non-metastatic cancer (page 6, see “Gleason score of your cancer”; and page 36, see "Gleason score”).  
	Bander teaches that after serum levels of testosterone reach castrate levels (< 50 ng/mL), the amount of PSMA on the surface of PSMA expressing cells increases by about nine-fold from its lower level.  See paragraphs 0042, 0050, 0134 and Fig.  1. 
	Bander teaches that the levels of PSMA is increased for 2-3 weeks in LNCaP prostate cancer cells after hormone withdrawal. See Fig .1 and paragraphs 0026 and 0134. 
Bander et al. teaches that said method is used to treat any prostate cancer cell that expresses PSMA on the cell surface (entire document, specifically note paragraphs 0101 and 0102 in particular).
Bander et al. does not specifically teach that the prostate cancer being treated with anti-androgen therapy and an antibody that binds to PSMA is castrate-resistant.  However, these deficiencies are made up in the teachings of Wright et al.
Wright et al. teaches administration of anti-androgen therapy (same as hormone treatment or androgen-deprivation therapy) to subjects with castrate resistant (same as androgen independent or AI) prostate cancer increased the expression level of PSMA from a lower level in untreated subjects (entire document, specifically note Table I and Table II in particular).  Wright et al. further teaches that treating castrate resistant prostate cancer with androgen deprivation to increase PSMA expression prior to administration of anti-PSMA antibody-directed therapy using therapeutic radioisotope (entire document, specifically page 333, right column, lines 21-30 in particular).     

It would have been prima facie obvious at the invention was made given that the level of skill in the art was high to combine the teachings of Bander et al. and Wright et al. and one of ordinary skill in the art would have been motivated to modify the methods of treating prostate cancer comprised of administering anti-androgen therapy to increase prostate cell vulnerability and administering J591 antibody conjugated to Leutetium-177 two weeks following the initiation of the anti-androgen therapy as taught by Bander et al., to include castrate-resistant prostate cancer as taught by Wright et al., to form a method comprised of administering anti-androgen therapy to a castrate-resistant prostate cancer patient to increase prostate cell vulnerability and administering J591 antibody conjugated to Leutetium-177 two weeks following the initiation of the anti-androgen therapy in order to more effectively treat castrate-resistant prostate cancer, because Bander et al. teaches a method of enhancing prostate vulnerability to anti-PSMA therapy comprised of administering anti-androgen therapy to a prostate cancer patient to increase PSMA expression, and administering J591 conjugated to lutetium-177 two weeks following the start of the anti-androgen treatment, and said method is used to treat any prostate cancer cell that express PSMA on their cell surface, and Wright et al. teaches that administration of anti-androgen therapy increased PSMA expression in castrate-resistant prostate cancer patients and anti-androgen therapy can be used to increase the sensitivity of the cancer cell to anti-PSMA directed radiotherapy.  One of ordinary skill in the art at the time the invention was made would have had a reasonable expectation of success for modifying the methods of treating prostate cancer comprised of administering anti-androgen therapy to increase prostate cell vulnerability and administering J591 antibody conjugated to Leutetium-177 two weeks following the initiation of the anti-androgen therapy as taught by Bander et al., to include castrate-resistant prostate cancer as taught by Wright et al., to form a method comprised of administering anti-androgen therapy to a castrate-resistant prostate cancer patient to increase prostate cell vulnerability and administering J591 antibody conjugated to Leutetium-177 two weeks following the initiation of the anti-androgen therapy in order to more effectively treat castrate-resistant prostate cancer, because Bander et al. teaches a method of enhancing prostate vulnerability to anti-PSMA therapy comprised of administering anti-androgen therapy to a prostate cancer patient to increase PSMA expression and administering J591 conjugated to lutetium-177 two weeks following the start of the anti-androgen treatment, and said method is used to treat any prostate cancer cell that express PSMA on their cell surface, and Wright et al. teaches that administration of anti-androgen therapy increased PSMA expression in castrate-resistant prostate cancer patients and anti-androgen therapy can be used to increase the sensitivity of the cancer cell to anti-PSMA directed radiotherapy.  Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, absent unexpected results.     
Additionally, it would have been prima facie obvious at the time the invention was made given that the level of skill in the art was high and one of ordinary skill in the art would have been motivated to modify the method of treating prostate cancer comprised of administering hormone therapy to increase prostate cell vulnerability and antibodies that bind to the extracellular domain of PSMA following the initiation of the hormone therapy as taught by Bander et al., to include a step comprised of continuing administration of hormone therapy in combination with the antibodies that bind to the extracellular domain of PSMA for the duration of the antibody therapy, including a 4 weeks treatment cycle, in order to increase the effectiveness of the antibody therapy by continuously inducing PSMA expression with hormone therapy, because Bander et al. teaches a method of enhancing prostate vulnerability to anti-PSMA therapy comprised of administering hormone therapy to a prostate cancer patient to increase PSMA expression and antibodies that bind to the extracellular domain of PSMA two weeks following the start of the anti-androgen treatment, and a combination therapy comprising hormone therapy and antibodies that bind to the extracellular domain of PSMA, and a treatment cycle of 4 weeks.  One of ordinary skill in the art at the time the invention was made would have had a reasonable expectation of success for modifying the method of treating prostate cancer comprised of administering hormone therapy to increase prostate cell vulnerability and antibodies that bind to the extracellular domain of PSMA following the initiation of the hormone therapy as taught by Bander et al., to include a step comprised of continuing administration of hormone therapy in combination with the antibodies that bind to the extracellular domain of PSMA for the duration of the antibody therapy, including a 4 weeks treatment cycle, in order to increase the effectiveness of the antibody therapy by continuously inducing PSMA expression with hormone therapy, because Bander et al. teaches a method of enhancing prostate vulnerability to anti-PSMA therapy comprised of administering hormone therapy to a prostate cancer patient to increase PSMA expression and antibodies that bind to the extracellular domain of PSMA two weeks following the start of the anti-androgen treatment, and a combination therapy comprising hormone therapy and antibodies that bind to the extracellular domain of PSMA, and a treatment cycle of 4 weeks.  Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, absent unexpected results. 

Response to Arguments
4.	Applicant argues that independent claim 14 sets forth that: A method of enhancing prostate cancer vulnerability to an anti-PSMA antibody therapy in a subject having prostate cancer, comprising the steps of: (a) administering an anti-androgen therapy to the subject, wherein the PSMA level in the cancer cells is increased approximately 2 weeks after the administration of the anti-androgen therapy, thereby enhancing the prostate cancer vulnerability to the anti-PSMA antibody therapy; and (b) administering to the subject an antibody or antigen binding fragment thereof that is capable of binding to the extracellular domain of PSMA after the prostate cancer vulnerability is enhanced; wherein the prostate cancer is castrate-resistant, and wherein the prostate cancer cells-express lower level of PSMA.
Applicant argues that Bander discusses a method for treating prostate cancer comprising administering to the patient an anti-PSMA antibody that binds to the extracellular domain of PSMA and inhibits the enzymatic activity of PSMA, and restricting intake of folate by the patient (Bander, Paragraph [{0010]}]). In various embodiments of Bander, the method for treating prostate cancer comprises combination of anti-PSMA antibody and restricting folate level in the blood (e.g., Bander, Paragraphs [0010] to [0013]).
Applicant argues that although Bander discusses that the anti-PSMA antibody can be administered to the patient after measuring the expression level of PSMA on cell surface and when “cell surface levels of PSMA on PSMA expressing cells of the patient has increased by fivefold or more” (e.g., Bander, Paragraphs [0013]-[0014], the disclosure by Bander relates to serum folate levels and PSMA enzymatic activity and expression level in the patient (e.g., Paragraphs [0028 to 0037], FIGs 3 to 12). The method of Bander is based on the discovery that “reduction in the amount of folate results in increase in the amount of PSMA on the surface of PSMA expressing cells. Method for treating cancer are provided herein that take advantage of the increase in the amount of PSMA on the surface of PSMA expressing cells as a result of folate restriction’ (e.g., Bander, Paragraph [0042]).
Applicant acknowledges that Bander discloses a method for treating prostate cancer by administering hormone therapy and anti-PSMA antibody therapy to the patient and that the first dose of antibody is administered to the patient “two to three weeks after serum testosterone levels of the patient have reached to castrate levels.” (e.g., Bander, Paragraph [0051]). As stated by Bander and also in the present application, PSMA activity is influenced by a variety of factors including folate levels in serum, androgen levels, androgen receptor expression and PSMA levels, etc. The working examples in Bander demonstrate that PSMA expression can be upregulated in response to lowered folate (e.g., Bander, Paragraphs [0139]-[0141]. Although Bander demonstrates that PSMA expression is upregulated upon hormone withdrawal in certain prostate cell lines LNCaP and MDA-Pca-2b, it is well known in the art that PSMA upregulation in response to androgen suppression is inconsistent (e.g., the present application, Paragraph [0004]). A person of ordinary skill in the art would understand that the relationship between androgen and PSMA expression is not certain; therefore, the relationship between androgen suppression and prostate cancer vulnerability to an anti-PSMA antibody therapy is not obvious.

Applicant’s arguments have been considered, but have not been found persuasive.  Although folate restriction may be one cause of the increase in the amount of PSMA on the surface of cells, Bander clearly teaches that “. . .hormonal therapy administered to prostate cancer patients to deprive the prostate cancer cells of androgens also results in an increase in the amount of PSMA on the surface of PSMA expressing cells,” and the treatment with the PSMA antibody takes advantage of the increased PSMA on cancer cells caused by androgen deprivation.  See ¶¶ [0042] and [0050]-[0052]and claims 66-71.   Additionally, Wright teaches administration of anti-androgen therapy to subjects with castrate resistant prostate cancer increased the expression level of PSMA from a lower level in untreated subjects.  See Table II Thus, PSMA upregulation is not unpredictable in response to androgen deprivation and it would have been obvious to treated cells with increase expression of PSMA with anti-PSMA antibodies as taught by Bander and Wright. 

Applicant argues that claim 14 as amended, sets forth that “wherein the prostate cancer cells express lower level of PSMA.” The present application, e.g., Paragraphs [0013] and [0014], explains that the present invention is based on the discovery of the inverse relationship between androgen level and PSMA expression. The PSMA expression level would increase when androgen axis activity is suppressed. The working examples (e.g., CWR22Rv1) evidence that prostate cancer having lower PSMA expression has high potential for increased PSMA expression upon androgen suppression. The increased PSMA expression thus increases cancer vulnerability to an anti- PSMA antibody therapy.
Applicant argues that nowhere does Bander specify the prostate cancer patients having lower level of PSMA. In this regard, Bander fails to teach that temporal relationship of “changes in androgen axis activity” and PSMA level (e.g., the present application; Paragraphs [0007-0010].
	Applicant argues that regarding claims 19 and 23, the Office states that Bander teaches its method to be used to treat early stage prostate cancer. The Office further cites Karan and NCI as they teach that early stage prostate cancer cells are androgen responsive and non-metastatic cancer, respectively. Office Action, Page 4.
Applicant argues that that although early stage prostate cancer is androgen responsive and non-metastatic, early stage prostate cancer does not absolutely have lower PSMA level because of the heterogeneity of cancer. None of Karan and NCI specify the lower level of PSMA in prostate cancer.
Applicant argues the Office further states that Bander teaches that the level of PSMA is increased 2-3 weeks in LNCaP prostate cancer after hormone withdrawal and that Wright further teaches castrate resistance cancer and use of anti-PSMA antibody. Applicant respectfully disagrees. As discussed above, neither Bander nor Wright discloses that the prostate cancer cells express relative low levels of PSMA before treatment.
	Applicant argues that in view of the foregoing, the combination of the teachings of Bander, Karan, NCI and Wright does not make it prima facie obvious for a person of ordinary skill in the art to develop the present claimed method for enhancing prostate cancer vulnerability to the anti-PSMA antibody therapy in the subset of prostate cancer that expresses lower levels of PSMA. As such, Applicant respectfully requests reconsideration and withdrawal of the obviousness rejection.

	Applicant’s arguments have been considered, but have not been found persuasive.  The claims do not limit when the prostate cancer cells express lower levels of PSMA.  Given that both Bander and Wright teach that androgen deprivation increases PSMA level in the cancer cells, the cancer cells would have lower PSMA levels before androgen deprivation.  See, e.g., Fig. 1 of Bander and Table II of Wright.  Thus, Applicant’s arguments are not found persuasive and the rejections is maintained for the reasons previously set forth and above. 

New Grounds of Rejection
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 14-17, 19, 20, and 23-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 is drawn to: A method of enhancing prostate cancer vulnerability to an anti-PSMA antibody therapy in a subject having prostate cancer, comprising the steps of: (a) administering an anti-androgen therapy to the subject, wherein the PSMA level in the cancer cells is increased approximately 2 weeks after the administration of the anti-androgen therapy, thereby enhancing the prostate cancer vulnerability to the anti-PSMA antibody therapy; and (b) administering to the subject an antibody or antigen binding fragment thereof that is capable of binding to the extracellular domain of PSMA after the prostate cancer vulnerability is enhanced; wherein the prostate cancer is castrate-resistant, and wherein the prostate cancer cells-express lower level of PSMA.
The claim is drawn to both wherein  the PSMA level in the cancer cells is increased and wherein the prostate cancer cells-express lower level of PSMA.  Thus, it is unclear if the claim is limited to cancer cells with increased PSMA levels or lower PSMA levels.  Therefore, the claims 14-17, 19, 20, and 23-25 are indefinite.  
The term "cancer cells-express lower level of PSMA" in claim 14 is a relative term which also renders the claims indefinite.  The term "cancer cells-express lower level of PSMA" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The specification does not teach at what point the levels of PSMA are considered lower.
Section 2171 of the M.P.E.P. states

Two separate requirements are set forth in 35 U.S.C. 112(b) and pre-AIA  35 U.S.C. 112, second paragraph, namely that:

(A) the claims must set forth the subject matter that the inventor or a joint inventor regards as the invention; and 

(B) the claims must particularly point out and distinctly define the metes and bounds of the subject matter to be protected by the patent grant. 

The first requirement is a subjective one because it is dependent on what the inventor or a joint inventor for a patent regards as his or her invention. Note that although pre-AIA  35 U.S.C. 112, second paragraph, uses the phrase "which applicant regards as his invention," pre-AIA  37 CFR 1.41(a) provides that a patent is applied for in the name or names of the actual inventor or inventors. 

The second requirement is an objective one because it is not dependent on the views of applicant or any particular individual, but is evaluated in the context of whether the claim is definite — i.e., whether the scope of the claim is clear to a hypothetical person possessing the ordinary level of skill in the pertinent art.

In the instant case of "cancer cells-express lower level of PSMA", one of skill in the art could find representative examples in the art which have been defined in such terms, however, it is unclear at what point one of skill in the art would be infringing on the claims without limitations as to the metes and bounds of "cancer cells-express lower level of PSMA" and a clear definition when levels of PSMA are considered lower..

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

6.	Claims 14-17, 19, 20, and 23-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a new matter rejection.
	Claim 14  is drawn to: A method of enhancing prostate cancer vulnerability to an anti-PSMA antibody therapy in a subject having prostate cancer, comprising the steps of: (a) administering an anti-androgen therapy to the subject, wherein the PSMA level in the cancer cells is increased approximately 2 weeks after the administration of the anti-androgen therapy, thereby enhancing the prostate cancer vulnerability to the anti-PSMA antibody therapy; and (b) administering to the subject an antibody or antigen binding fragment thereof that is capable of binding to the extracellular domain of PSMA after the prostate cancer vulnerability is enhanced; wherein the prostate cancer is castrate-resistant, and wherein the prostate cancer cells-express lower level of PSMA.
Applicant argues that support can be found throughout the specification and claims as originally filed, for example, Paragraphs [0007]-[0010].
A review of the cited support reveals support for “wherein the PSMA level in the cancer cells is increased approximately 2 weeks after the administration of the anti-androgen therapy”. See paragraph [0008]-lines 1-2.  
Regarding the limitation “wherein the prostate cancer cells-express lower level of PSMA”, the closest support was found in paragraph [0010], which teaches that CWR22Rv1 is one of the lowest expressing prostate cancer cells lines and lowest PSMA upregulated cell line when androgen is suppressed.  However, the low expression of PSMA in the single cell line, CWR22Rv1, does not support the more generic limitation of “wherein the prostate cancer cells-express lower level of PSMA”.   Thus, the new, broad limitation of “wherein the prostate cancer cells-express lower level of PSMA” is not supported by the specification and claims as filed and is new matter.

Conclusion
7.	No claims allowed.
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER J REDDIG whose telephone number is (571)272-9031. The examiner can normally be reached M-F 8:30-5:30 Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER J REDDIG/Primary Examiner, Art Unit 1642